Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The examiner discovered that no inventor has previously disclosed the claimed invention.  Additionally, the combination of elements does not seem to be suggested by previous prior art.  The claimed engineered carrier cell  comprises two elements: (1) an oncolytic virus, (2) a single chain antibody that targets of depletes NK cell or γδT cells and/or the cell expresses a protein antagonist of complement and or neutralizing antibodies.  Cells comprising oncolytic viruses were known to the art prior to the filing of the current claims.  Additionally, a single chain antibody that targets of depletes NK cell or γδT cells  were known to the art prior to the filing of the current claims. Further, protein antagonist of complement and or neutralizing antibodies were known to the art prior to the filing of the current claims. However, engineering  carrier cells to contain all of the required elements had not suggested.  Engineering a cell by combining these known elements could theoretically be performed by a skilled cell and molecular biologist;  however, the rationale to make these combinations would require improper hindsight. Therefore, the examiner indicates the claimed inventions are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-46, 51-53, 56-69 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633